Case 6:17-cv-01156-CEM-T_S Document 76 Filed 10/30/18 Page 1 of 8 PageID 1783




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


JUDITH A. JAYNES,                                  )
NATIONWIDE ANESTHESIA                              )
SERVICES, INC., a Florida Corporation,             )
And NATIONWIDE ANESTHESIA                          )
PARTNERS, INC., a Florida Corporation,             )
                                                   )
          Plaintiffs,                              )
v.                                                 )
                                                   )
THOMAS L. JOHNS,                                   )        CASE NO.: 6:17-cv-1156-Orl-18DCI
                                                   )
          Defendant.                               )
                                                   )
                                                   )
__________________________________

                 NON-PARTY KRISTEN NAGRANI’S MOTION FOR
             PROTECTIVE ORDER AND INCORPORATED MEMORANDUM

          COMES NOW, Kristen Nagrani, Non-Party in the above-styled action, (hereinafter “Ms.

Nagrani”) and, pursuant to F.R.C.P. 26(c), moves this Honorable Court for a Protective Order to

the extent set forth herein.

     I.       INTRODUCTION & PROCEDURAL HISTORY

          Without notice and without any coordination, on October 3, 2018, Plaintiff Judith A. Jaynes

unilaterally issued a Subpoena and Notice of Taking Deposition Duces Tecum for the testimony

of Kristen Nagrani, which commands Ms. Nagrani to appear for a deposition on Halloween,

October 31, 2018, in Orlando, Florida, and requires her to collect and produce numerous categories

of documents.1




1
 A true and correct copy of the Subpoena and Notice of Taking Deposition Duces Tecum is attached hereto as
Exhibit “A” since no documents are on file with the Court.
Case 6:17-cv-01156-CEM-T_S Document 76 Filed 10/30/18 Page 2 of 8 PageID 1784




           At the outset, the Notice of Deposition Duces Tecum was not timely served. The

Scheduling Order issued by the Court dictates that all discovery must allow adequate time for a

response. [Doc 30-3]. Non-Parties, or any Party, are afforded 33 days (with the 3 days for mail)

to respond to an F.R.C.P. Rule 34 Request for the Production of Documents. See Local Rule 3.02,

F.R.C.P. 30(b)(2), and F.R.C.P. 34(b)(2)(A). Therefore, because the document request was

untimely, it should be disallowed, and Ms. Nagrani objects to producing any documents in this

matter.

           Although a Non-Party here, Ms. Nagrani is currently a Counterclaim Defendant in the

Superior Court of Washington County, Georgia, in a matter which is substantially identical to this

case. Plaintiff identifies the Washington County lawsuit in her Notice of Pendency of Related

Actions [Doc 18] as follows:

           “The counterclaims allege substantially the same claims as this action and additional claims

under Georgia law.” [Doc 18-2].

           The factual allegations set forth in Ms. Jaynes’ Second Amended Complaint [Doc 49] in

this Court and her Answer and Counterclaim, as amended, in the Georgia case are substantially

identical with many paragraphs “cut and paste.”2

           However, Ms. Nagrani is not a party in Florida. She does not have Florida counsel. Rather,

she is litigating “the same claims” in Georgia, where both Judith Jaynes and Kristen Nagrani have

legal counsel.

           Judith Jaynes did not Notice Ms. Nagrani’s deposition in Georgia. Promptly after receiving

the Subpoena and Notice, Matthew Wilkins, Georgia counsel for Ms. Nagrani, wrote counsel for

Judith Jaynes concerning the deposition. Ms. Nagrani’s counsel wrote the following:3


2
    A copy of Judith Jaynes Answer and Counterclaim is attached as Exhibit “B.”
3
    A copy of the letter from Matthew Wilkins to Richard Lee Barrett is attached as Exhibit “C.”
Case 6:17-cv-01156-CEM-T_S Document 76 Filed 10/30/18 Page 3 of 8 PageID 1785




       Also on October 10, 2018, Matthew Wilkins and Lee Barrett had a telephone conference

to confer about the request to reschedule and relocate the deposition. Mr. Barrett advised that

although he would like to accommodate the request, he could not reschedule the deposition

because discovery expires on November 2, 2018. Mr. Barrett also advised that although other

depositions in this case were scheduled to occur in Georgia, that Ms. Nagrani’s deposition would

occur in Florida since she is a Florida resident.

       Because Mr. Wilkins is licensed to practice law in Georgia, because Judith Jaynes sued

Kristen Nagrani in Georgia using an almost identical pleading and for the same claims, because

Kristen Nagrani should not be subject to multiple depositions by Judith Jaynes and should not have

to bear the cost of multiple depositions, because there are legitimate questions concerning the

extent that Mr. Wilkins can participate in a matter pending in the Middle District of Florida, and

because Mr. Wilkins has personal and professional conflicts on Halloween, Kristen Nagrani

petitions the Court for a Protective Order.

   Ms. Nagrani requests the Court approve a Protective Order that includes some or all of the

following:

        •    The deposition of Kristen Nagrani should occur at a time and place convenient for her

             and for her Georgia counsel, Matthew Wilkins;

        •    Kristen Nagrani’s deposition should occur at Matthew Wilkins’ office, in Georgia;
Case 6:17-cv-01156-CEM-T_S Document 76 Filed 10/30/18 Page 4 of 8 PageID 1786




         •   Kristen Nagrani should not be subjected to multiple depositions related to the same

             claims. Therefore, Judith Jaynes should be limited to a single deposition, and the Non-

             Party deposition in this case should be combined with any deposition in the Georgia

             lawsuit so that Ms. Nagrani is not subject to multiple depositions;

         •   Because they are untimely, no documents should have to be produced by Ms. Nagrani.

             If a production is required, the documents requested should be restricted, as they

             appear to focus almost exclusively on Judith Jaynes’ allegations against Kristen

             Nagrani in the Georgia case; they are largely unrelated and irrelevant to the claims

             pending in this Court; and,

         •   In the event the Court does not Order Judith Jaynes to conduct Kristen Nagrani’s

             deposition in Georgia, the Court should allocate the expenses of discovery to Judith

             Jaynes, and require Ms. Jaynes to pay for Mr. Wilkins’ reasonable travel costs and

             legal fees related to travel.

   II.       ARGUMENT AND CITATION TO LEGAL AUTHORITIES

         The district court’s “power to control its own docket” includes “broad discretion over the

management of pre-trial activities, including discovery and scheduling.” Johnson v. Bd. of Regents

of Univ. of Georgia, 263 F.3d 1234, 1269 (11th Cir. 2001); see Crawford-El v. Britton, 523 U.S.

574, 598 (1998) (Rule 26 “vests the trial judge with broad discretion to . . . dictate the sequence of

discovery.”). “Matters pertaining to discovery are committed to the sound discretion of the district

court.” Patterson v. U.S. Postal Serv., 901 F.2d 927, 929 (11th Cir. 1990).

         Courts may issue protective orders for “good cause” to “protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense . . . .” Fed. R. Civ. P.

26(c)(1). To show “good cause” to justify the court issuing a protective order, a movant must
Case 6:17-cv-01156-CEM-T_S Document 76 Filed 10/30/18 Page 5 of 8 PageID 1787




demonstrate “a sound basis or legitimate need to take judicial action.” In re Alexander Grant &

Co. Litig., 820 F.2d 352, 356 (11th Cir. 1987).

       In fashioning a Protective Order, the Court may, in pertinent part:

               (A) forbidding the disclosure or discovery;

               (B) specifying terms, including time and place or the allocation of expenses, for the

disclosure or discovery;

               (C) prescribing a discovery method other than the one selected by the party seeking

discovery;

               (D) forbidding inquiry into certain matters, or limiting the scope of disclosure or

discovery to certain matters;

               (E) designating the persons who may be present while the discovery is conducted;

F.R.C.P. Rule 26(c)(1).

       The “Federal Rules of Civil Procedure were not intended to burden a non-party with a duty

to suffer excessive or unusual expenses in order to comply with a subpoena duces

tecum.” Cantaline v. Raymark Indus., Inc., 103 F.R.D. 447, 452 (S.D. Fla. 1984).

       Here, Judith Jaynes sued Kristen Nagrani in Georgia. Judith Jaynes is the Plaintiff in this

case and certainly could have elected to proceed against Kristen Nagrani in Florida. The Second

Amended Complaint and the amended Counterclaim are substantially similar.

       It is an excessive burden to require Kristen Nagrani to participate in this matter, which

involves the same claims in another jurisdiction, where her legal counsel is not licensed to practice

in this State, where Judith Jaynes seeks documents and information for use in her case against
Case 6:17-cv-01156-CEM-T_S Document 76 Filed 10/30/18 Page 6 of 8 PageID 1788




Kristen Nagrani, and where the deposition is unilaterally scheduled at a time when Kristen

Nagrani’s Georgia counsel cannot appear.4

           Therefore, good cause exists for the issuance of a Protective Order, and all conditions to

the issuance of a protective order were satisfied prior to filing this Motion.

    III.      LOCAL RULE 3.01(g) CERTIFICATION

       Prior to filing this Motion, Matthew Wilkins conferred with Lee Barrett, counsel for Judith

Jaynes, through letter correspondence and multiple telephone calls in compliance with Local Rule

3.01(g) to determine whether an agreement could be reached.

       Lee Barrett advised that he could not consent to reschedule the deposition due to the

Scheduling Order and expiration of discovery. Mr. Barrett also advised that he could not consent

to conduct the deposition in Georgia due to the additional cost to Judith Jaynes.

    IV.       CONCLUSION

    Based upon the foregoing, Ms. Nagrani requests the Court approve a Protective Order that

includes some or all of the following:

           1. The deposition of Kristen Nagrani should occur at a time and place convenient for her

               and for her Georgia counsel, Matthew Wilkins;

           2. Kristen Nagrani’s deposition should occur at Matthew Wilkins’ office, in Georgia;

           3. Kristen Nagrani should not be subjected to multiple depositions related to the same

               claims. Therefore, Judith Jaynes should be limited to a single deposition, and the Non-




4
  Because Kristen Nagrani is a Non-Party, it is also an overly burdensome, excessive, and an unreasonable expense to
require Ms. Nagrani’s Georgia counsel to seek Pro Hace admission in this matter. In addition, Lee Barrett initially
stated that he believed Mr. Wilkins could file a Motion for Protective Order and participate in the deposition without
having to be admitted first in this Court. However, upon investigation, Local Rule 2.02 applies to Motions for
Protective Orders by Non-Parties.
Case 6:17-cv-01156-CEM-T_S Document 76 Filed 10/30/18 Page 7 of 8 PageID 1789




          Party deposition in this case should be combined with any deposition in the Georgia

          lawsuit so that Ms. Nagrani is not subject to multiple depositions;

      4. Unless the depositions are combined as requested above, the documents requested

          should be eliminated as untimely or restricted, as they appear to focus almost

          exclusively on Judith Jaynes’ allegations against Kristen Nagrani in the Georgia case;

          they are largely unrelated and irrelevant to the claims pending in this Court; and,

      5. In the event the Court does not Order Judith Jaynes to conduct Kristen Nagrani’s

          deposition in Georgia, the Court should allocate the expenses of discovery to Judith

          Jaynes, and require Ms. Jaynes to pay for Mr. Wilkins’ reasonable travel costs and

          legal fees related to travel.

      Respectfully submitted this 30th of October, 2018,


                                                   /s/ Douglas K. Gartenlaub
                                                   DOUGLAS K. GARTENLAUB, ESQ.
                                                   Florida Bar No.: 0010420
                                                   BURR & FORMAN LLP
                                                   200 South Orange Avenue, Suite 800
                                                   Orlando, FL 32801
                                                   Telephone: (407) 540-6600
                                                   Facsimile: (407) 540-6601
                                                   Email: dgartenlaub@burr.com
                                                   Secondary Email: lloving@burr.com
Case 6:17-cv-01156-CEM-T_S Document 76 Filed 10/30/18 Page 8 of 8 PageID 1790




                                CERTIFICATE OF SERVICE

       This is to certify that I have this day served upon those persons listed below a copy of the

within and foregoing NON-PARTY KRISTEN NAGRANI’S BRIEF IN SUPPORT OF

MOTION FOR PROTECTIVE ORDER by email attachment and by depositing a copy of

same in the United States Mail in a properly addressed envelope with sufficient postage thereon

to insure delivery to or through the EMF/PACER system:

                                      Richard Lee Barrett
                                 Barrett, Chapman & Ruta, PA
                                         18 Wall Street
                                          PO Box 3826
                                   Orlando, FL 32802-3826
                                        lee@bcrlaw.net

                                        Thomas L. Johns
                                            Pro-Se
                                    118 Baum Bay Drive, NE
                                    Milledgeville, GA 31061

       This 30th day of October, 2018.


                                             /s/ Douglas K. Gartenlaub
                                             Douglas K. Gartenlaub, Esq.
